DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 14, line 14 recites high large.  It is believed the word “large” is a typo.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dautet et al (US Patent 5532474).
Regarding claim 1, Dautet et al teach (Figs. 1-3) a sensor, comprising: an avalanche photodiode (10); a first resistor (12) between a current output terminal of the APD and a first output terminal; and a second resistor (20) and a rectification element (22) in series between the current output terminal and a second putout terminal, the rectification element being between the second resistor and the second output terminal.  
Regarding claim 2, Dautet et al teach a resistance value of the second resistor is lower than a resistance value of the first resistor.  (10K Ohm vs 1k Ohm).
Regarding claim 3, Dautet et al teach the rectification element is a diode, the APD is connected in a forward direction, and the diode is connected in a forward direction.
Regarding claim 4, Dautet et al teach the rectification element is a diode, the APD is connected in a reverse direction, and the diode is connected in a reverse direction.  

Regarding claim 8, Dautet et al teach the rectification element includes a plurality of diodes (22) connected in series, the APD is connected in a reverse direction, and the plurality of diodes is connected to the second resistor in a forward direction.   That is, the forward and reverse directions are not defined thus is open to interpretation.  
Regarding claim 12, Dautet et al teach the rectification element is a diode or a Zener diode.
Regarding claim 13, Dautet et al teach the sensor includes an array of sensor elements (APDs), and the sensor elements are connected to the first output terminal in common and to the second output terminal in common.
Allowable Subject Matter
Claims 14-20 are allowed.
Claims 5, 6 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, prior art of record does not teach the first sensor element comprising: a first avalanche photodiode (APD) in a first region of a substrate; a first resistor connected between a current output terminal of the first APD and the first output terminal; and a second resistor and a first rectification element connected in series between the current output terminal of the first APD and the second output terminal, the first rectification element being connected between the second resistor and the second output terminal, the second sensor element comprising: a second APD in a second region of the substrate, the second region being aligned with the first region in a first direction; a third resistor .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK